       Case 1:19-cv-00490-AT-JSA Document 8 Filed 03/08/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

LARRY RUMBOUGH,                              )
                                             )
             Plaintiff,                      )   Civil Action No.
                                             )
v.                                           )   1:19-cv-00490-AT-JSA
                                             )
EQUIFAX INFORMATION                          )
SERVICES LLC and NATIONAL                    )
CONSUMER TELECOM &                           )
UTILITIES EXCHANGE, INC.,                    )
                                             )
             Defendants.                     )

                          JOINT MOTION TO STAY CASE

      Plaintiff, Larry Rumbaugh, and Defendants, Equifax Information Services

LLC (“Equifax”) and National Consumer Telecom & Utilities Exchange, Inc.

(“NCTUE”), by their respective counsel, and file their Joint Motion to Stay Case,

and, in support thereof, state as follows:

      1.     This is a case under the Fair Credit Reporting Act (“FCRA”). Plaintiff

alleges that Defendants violated the FCRA’s permissible purpose requirement in

relation to his NCTUE credit file. Defendants deny these claims.

      2.     The central claims, both Defendants, and all counsel of record, are the

same in this case as those in another case pending in this court, Glenn Heagerty v.

Equifax Information Services LLC, et al., Case No. 1:18-cv-01233-CAP-CMS
       Case 1:19-cv-00490-AT-JSA Document 8 Filed 03/08/19 Page 2 of 4




(“Heagerty”).

      3.     Heagerty was filed on March 23, 2018 and the deadline for

dispositive motions is April 8, 2019

      4.     The parties in Heagerty have undertaken extensive discovery and

depositions on the same issues presented in this case.

      5.     In the interests of judicial economy and reducing time and expense to

the court and the parties, the parties jointly request a stay of this case pending the

anticipated decision on cross motion for summary judgment in Heagerty.

      6.     Such a stay would eliminate the need to conduct much of the same

discovery, and take many of the same depositions, as in Heagerty.

      7.     The parties anticipate that the Court’s rulings in Heagerty will inform

their settlement discussions, and possibly the outcome of this case, and

respectfully submit that a stay of this case is appropriate under the circumstances.

      WHEREFORE, the parties request that their motion be granted.

      Respectfully submitted this 8th day of March 2019.

                                       MCRAE BERTSCHI & COLE, LLC

                                       /s/   Craig Edward Bertschi
                                       Charles Jackson Cole
                                       Craig Edward Bertschi
                                       1350 Center Drive, Suite 200
                                       Dunwoody, GA 30338

                                          2
      Case 1:19-cv-00490-AT-JSA Document 8 Filed 03/08/19 Page 3 of 4




                                  Tel: 678-999-1105
                                  Fax: 404-525-4347
                                  Email: cjc@mcraebertschi.com
                                  Email: ceb@mcraebertschi.com
                                  Attorneys for Plaintiff Larry Rumbough

                                  KING & SPALDING LLP

                                  By: /s/ J. Anthony Love
                                  J. Anthony Love (Ga. Bar No. 459155)
                                  N. Charles Campbell (Ga. Bar No. 210929)
                                  1180 Peachtree Street N.E.
                                  Atlanta, Georgia 30309-3521
                                  Tel: (404) 572-4600
                                  Fax: (404) 572-5100
                                  Email: ccampbell@kslaw.com
                                  Attorneys for Equifax Information Services
                                  LLC and National Consumer Telecom &
                                  Utilities Exchange, Inc.

                                 ORDER

           GOOD CAUSE APPEARING THEREFORE, IT IS SO ORDERED.

Dated: _____________              ___________________________________
                                  Honorable Amy Totenberg
                                  Judge, United States District Court




                                    3
       Case 1:19-cv-00490-AT-JSA Document 8 Filed 03/08/19 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I hereby certify that on March 8, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification

to:

Charles Jackson Cole
Craig Edward Bertschi
McRae Bertschi & Cole, LLC
Suite 200
1350 Center Drive
Dunwoody, GA 30338



                                     /s/ N. Charles Campbell
                                     N. Charles Campbell
                                     Attorneys for Equifax Information Services
                                     LLC and National Consumer Telecom &
                                     Utilities Exchange, Inc.




                                        4
